Exhibit 10.1

 
SIXTH AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT
This SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
July 7, 2015 (this "Sixth Amendment"), is by and among (a) NEXSTAR BROADCASTING,
INC. (the "Borrower"), a Delaware corporation, (b) NEXSTAR BROADCASTING GROUP,
INC. (the "Ultimate Parent"), a Delaware corporation, (c) each of the Revolving
Credit Lenders, Term A Lenders and Term B-2 Lenders that is a party hereto, and
(d) BANK OF AMERICA, N.A., as administrative agent (the "Administrative Agent")
for itself and the other Lenders party to that certain Fifth Amended and
Restated Credit Agreement, dated December 3, 2012 (as amended, supplemented, and
restated or otherwise modified and in effect from time to time, prior to the
date hereof, the "Existing Credit Agreement", and as amended hereby, the "Credit
Agreement"), by and among the Borrower, the Ultimate Parent, the lending
institutions party thereto (the "Lenders") and the Administrative Agent. 
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.
WHEREAS, on or prior to the date hereof, the Ultimate Parent has created
Enterprise Technology LLC, a Delaware limited liability company ("Digital
LLC").  Digital LLC is Wholly-Owned Restricted Subsidiary of the Ultimate
Parent.
WHEREAS, on the Sixth Amendment Effective Date, to the extent permitted by the
Indenture Documentation, the Borrower shall distribute the digital assets
described on Schedule I to this Sixth Amendment (the "Digital Business Assets")
to the Ultimate Parent and (iii) the Ultimate Parent shall contribute the
Digital Business Assets to Digital LLC (collectively, the "Digital Contribution
and Reorganization").
WHEREAS, upon consummation of the Digital Contribution and Reorganization,
Digital LLC will own the Digital Business Assets, including 100% of the Equity
Interests of Yashi, Inc. a Delaware corporation and Unrestricted Subsidiary
prior to the Sixth Amendment Effective Date ("Yashi") and Lakana LLC, a Delaware
limited liability company ("Lakana") (Yashi and Lakana, together with Digital
LLC, collectively the "New Guarantors", and each of the New Guarantors are
included in the definition of "Loan Parties" and will be treated as Restricted
Subsidiaries of Digital LLC under the Credit Agreement on and after the Sixth
Amendment Effective Date);
WHEREAS, the Borrower has proposed to amend the Existing Credit Agreement to
permit the Digital Contribution and Reorganization;
WHEREAS, Section 10.01 of the Existing Credit Agreement provides that the Loan
Parties may amend the Existing Credit Agreement with the consent of the Majority
Lenders;
WHEREAS, on the date hereof, the parties hereto desire to enter into this Sixth
Amendment to amend the Existing Credit Agreement to, among other things, permit
the Digital Contribution and Reorganization;
WHEREAS, in connection with the Sixth Amendment, (1) Merrill Lynch, Pierce,
Fenner & Smith Incorporated is Arranger and Bookrunner and (2) Bank of America,
N.A. is Administrative Agent;
WHEREAS, on the date hereof, the parties hereto desire to enter into this Sixth
Amendment to make certain amendments to the Existing Credit Agreement;
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
§1.            Amendment to Defined Terms.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
§2.            Amendment of the Existing Credit Agreement.  Pursuant to Section
10.01 of the Credit Agreement, and subject to the satisfaction of the conditions
set forth in Section 4 hereof, on and as of the Sixth Amendment Effective Date:
(a)            Effective as of Sixth Amendment Effective Date, the Existing
Credit Agreement is hereby amended in its entirety to read as set forth in the
attached Annex I.
(b)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(d) with a new Schedule 1.01(d) in the form as set
forth in Annex II hereto.
(c)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(e) with a new Schedule 1.01(e) in the form as set
forth in Annex II hereto.
(d)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 5.11 with a new Schedule 5.11 in the form as set forth in
Annex II hereto.
§3.            Yashi.  The Borrower hereby certifies that (a) the Board of
Directors of Digital LLC has designated Yashi as a Restricted Subsidiary
effective on the Sixth Amendment Effective Date and (b) the Borrower is in
compliance with Section 2.18 of the Credit Agreement as amended by this Sixth
Amendment in connection with the designation of Yashi as a Restricted
Subsidiary.
§4.            Conditions to Effectiveness.  This Sixth Amendment shall become
effective as of the date set forth above upon the satisfaction of the following
conditions (such effective date, the "Sixth Amendment Effective Date"):
(a)            there shall exist no Default both immediately before and after
giving effect to this Sixth Amendment;
(b)            the Administrative Agent shall have received a counterpart
signature page to this Sixth Amendment, duly executed and delivered by the
Borrower, the Administrative Agent, each Guarantor, the owners of the Equity
Interests of the Mission Borrower (the "Mission Pledgors"), the owners of the
Equity Interests of the Marshall Borrower (the "Marshall Pledgors" and
collectively with the Mission Pledgors, the "Pledgors") and the Majority
Lenders;
(c)            the Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders, the Swing Line Lender and the L/C
Issuers, (i) an opinion of Kirkland & Ellis LLP, counsel for the Borrower, the
other Nexstar Entities, the Mission Entities and the Marshall Entities,
addressed to the L/C Issuers, the Administrative Agent, the Collateral Agent and
the Lenders and permitted to be relied upon by any persons who become Lenders,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders and customary for senior secured credit facilities in
transactions of this kind (including a customary no conflicts opinion with
respect to the Senior 6⅞% Notes due 2020 and Senior 6⅞% Notes due 2020
Indenture) and (ii) an opinion of Wiley Rein, LLP, special FCC counsel for the
Nexstar Entities, the Mission Entities and the Marshall Entities, addressed to
the L/C Issuers, the Administrative Agent, the Collateral Agent, the Swing Line
Lender and the Lenders and capable of being relied upon by any persons who
become Lenders, in form and substance reasonably satisfactory to the
Administrative Agent;
(d)            the Administrative Agent shall have received (i) certificates of
good standing from the applicable secretary of state of organization of each
Loan Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Sixth Amendment, (ii) a certificate
of a Responsible Officer of the Borrower certifying to and attaching the
resolutions adopted by the Borrower approving or consenting to the Sixth
Amendment;
(e)            the representations and warranties set forth in this Sixth
Amendment shall be true and correct in all material respects as of the date of
this Sixth Amendment (except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (2) that any
representation or warranty that is qualified by "materiality" or "Material
Adverse Effect" shall be true and correct in all respects);
(f)            the Mission Credit Agreement shall be amended on a substantially
similar basis (but only as applicable) for the Mission Borrower, as the terms
set forth in this Sixth Amendment;
(g)            the Marshall Credit Agreement shall be amended on a substantially
similar basis (but only as applicable) for the Marshall Borrower, as the terms
set forth in this Sixth Amendment;
(h)            the Borrower shall have delivered or caused to be delivered (i)
the documentation required by Sections 6.11(a)(i) through (vi) of the Credit
Agreement for the New Guarantors and (ii) stock certificates for each New
Guarantor and each other Digital Entity that is required to be pledged pursuant
to the Collateral and Guarantee Requirement, together with undated stock powers
duly executed in blank;
(i)            the Administrative Agent shall have received (i) an amended and
restated Nexstar Guaranty Agreement, (ii) an amended and restated Nexstar
Guaranty of Marshall Obligations, (iii) an amended and restated Nexstar Guaranty
of Mission Obligations, (iv) an amended and restated Nexstar Pledge Agreement,
(v) an amended and restated Nexstar Security Agreement, and (vi) such other
amendments and restatements of the Security Documents conforming to the
provisions of this Sixth Amendment, as the Collateral Agent and/or the
Administrative Agent may require, in each case, duly executed and delivered by
each party thereto and effective as of the date thereof;
(j)            the Administrative Agent shall have received stock certificates
of the Borrower and each other Nexstar Entity that is a Domestic Subsidiary of
the Ultimate Parent and that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, together with undated stock powers duly
executed in blank;
(k)            the Administrative Agent shall have received the results of a
recent lien search in the jurisdiction of organization of each New Guarantor and
such search shall reveal no Liens (other than the Liens created by the Loan
Documents) on the Equity Interests of the New Guarantors or any other Person
whose Equity Interests are being pledged pursuant to the terms of the Security
Documents;
(l)            the Administrative Agent shall have received the duly executed
Sixth Amendment Fee Letter;
(m)            the Borrower shall have paid all fees and expenses required to be
paid prior to or concurrently with the execution of this Sixth Amendment by the
Sixth Amendment Fee Letter and any fee letter executed among the Borrower and
any Agent, Arranger or Lender (or combination thereof); and
(n)            the Borrower shall have paid all reasonable invoiced fees and
expenses of the Administrative Agent's counsel, Winstead PC, and the
Administrative Agent shall have received evidence of payment of all other
reasonable and documented out‑of‑pocket costs and expenses (including, without
limitation, legal fees and expenses) that have been invoiced prior to the
effective date of this Sixth Amendment.
§5.            Consent regarding Changes to Loan Documents.  The Majority
Lenders hereby consent to an amendment and/or amendment and restatement of any
Loan Document (other than the Credit Agreement) to conform to the provisions of
this Sixth Amendment and the Existing Credit Agreement, as amended hereby.  The
Majority Lenders hereby authorize the Collateral Agent and the Administrative
Agent, on behalf of the Lenders, to execute and deliver such amendment and/or
amendment and restatement to each such Loan Document.
§6.            Affirmation of Nexstar Entities.  Each of the Nexstar Entities
hereby affirms its Obligations under the Credit Agreement, each of the other
Loan Documents to which each is a party, each of the Mission Loan Documents to
which each is a party, and each of the Marshall Loan Documents to which each is
a party and each hereby affirms its absolute and unconditional promise to pay to
the Lenders the Loans and all other amounts due (i) under the Credit Agreement
(as amended hereby) and the other Loan Documents, (ii) under the Mission Credit
Agreement (as amended) and the Mission Loan Documents and (iii) under the
Marshall Credit Agreement and the Marshall Loan Documents.
§7.            Representations and Warranties.  Each of the Nexstar Entities
represents and warrants to the Administrative Agent and the Lenders, immediately
after giving effect to this Sixth Amendment, as follows:
(a)            Representations and Warranties.  Each of the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the date hereof (giving effect to this
Sixth Amendment), except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects and to the extent that such
representations and warranties relate specifically to a prior date.
(b)            Enforceability.  The execution and delivery by the Nexstar
Entities of this Sixth Amendment, and the performance by the Nexstar Entities of
this Sixth Amendment and the Credit Agreement, as amended hereby, and each of
the Loan Documents (and amendments, restatements and substitutions therefore in
connection with this Sixth Amendment) are within the corporate authority of each
of the Nexstar Entities and have been duly authorized by all necessary corporate
proceedings.  This Sixth Amendment and the Credit Agreement, as amended, and
each of the Loan Documents (and amendments, restatements and substitutions
therefore in connection with this Sixth Amendment) hereby, constitute valid and
legally binding obligations of each of the Nexstar Entities, enforceable against
it in accordance with their terms, except as enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
(c)            No Default.  No Default has occurred and is continuing, and no
Default will result from the execution, delivery and performance by the Nexstar
Entities of this Sixth Amendment, the other Loan Documents or from the
consummation of the transactions contemplated herein.
§8.            No Other Amendments, etc.
(a)            Except as expressly provided in this Sixth Amendment, (a) all of
the terms and conditions of the Credit Agreement and the other Loan Documents
(as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Nexstar Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Sixth Amendment shall be construed to
imply any willingness on the part of the Administrative Agent or any Lender to
grant any similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
(b)            Without limiting the foregoing, each of the Loan Parties to the
Guaranties and the Security Documents hereby (i) acknowledges and agrees that
all of its obligations under the Nexstar Guaranty Agreements, the Nexstar
Guaranty of the Mission Obligations, the Nexstar Guaranty of the Marshall
Obligations and the Security Documents are reaffirmed and remain in full force
and effect on a continuous basis, (ii) reaffirms each Lien granted by each Loan
Party to the Collateral Agent for the benefit of the Secured Parties and
reaffirms the guaranties made pursuant to the Nexstar Guaranty Agreements, the
Nexstar Guaranty of the Mission Obligations and the Nexstar Guaranty of the
Marshall Obligations, (iii) acknowledges and agrees that the grants of security
interests by and the guaranties of the Loan Parties contained in the Nexstar
Guaranty Agreements, the Nexstar Guaranty of the Mission Obligations, the
Nexstar Guaranty of the Marshall Obligations and the Security Documents are, and
shall remain, in full force and effect after giving effect to the Sixth
Amendment, and (iv) agrees that all Obligations are Guaranteed Obligations (as
defined in the Guaranties).
(c)            This Sixth Amendment is a Loan Document under the terms of the
Credit Agreement.  On and after the Sixth Amendment Effective Date, each
reference in the Existing Credit Agreement to "this Agreement," "hereunder,"
"hereof" or words of like import referring to the Existing Credit Agreement
shall mean and be a reference to the Existing Credit Agreement, as amended by
this Sixth Amendment (ie. the Credit Agreement).
§9.            Execution in Counterparts.  This Sixth Amendment may be executed
in any number of counterparts and by each party on a separate counterpart, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this Sixth Amendment, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.
§10.            Interpretation.  This Sixth Amendment, the Credit Agreement and
the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Administrative Agent and the Borrower
and are the product of discussions and negotiations among all parties. 
Accordingly, this Sixth Amendment, Credit Agreement and the other Loan Documents
are not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent's or any Lender's
involvement in the preparation of such documents.
§11.            Governing Law.  This Sixth Amendment shall be governed by, and
construed in accordance with, the law of the State of New York applicable to
agreements made and to be performed entirely within such state.
§12.            Miscellaneous.  The captions in this Sixth Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.
§13.            Post-Closing Covenant.  On or before the date that is ten (10)
Business Days after the Sixth Amendment Effective Date, Borrower shall deliver,
or cause to be delivered by Digital LLC, each policy or certificate of insurance
required by Section 7.1 of the Security Agreement dated as of the Sixth
Amendment Effective Date, by and among certain of the Digital Entities in favor
of Bank of America, N.A., as collateral agent (the "Digital Security
Agreement"); provided, that at all times Digital LLC and each of the Digital
Subsidiaries shall maintain all insurance required by the Digital Security
Agreement and any other Loan Document.
[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Sixth Amendment as
of the date first set forth above.
 
 

The Borrower:




NEXSTAR BROADCASTING, INC.




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer




The Parent Guarantors:




NEXSTAR BROADCASTING GROUP, INC.




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

[Signature Page to Sixth Amendment to Fifth Amended and Restated Credit
Agreement]
 

--------------------------------------------------------------------------------



 

The Administrative Agent:




BANK OF AMERICA, N.A.,
as Administrative Agent




By:
/s/ Don B. Pinzon

Name:
Don B. Pinzon

Title:
Vice President

 
 
[Signature Page to Sixth Amendment to Fifth Amended and Restated Credit
Agreement]
 

--------------------------------------------------------------------------------

 


RATIFICATION OF GUARANTORS AND PLEDGORS
Each of the undersigned Guarantors and Pledgors hereby (a) acknowledges and
consents to the foregoing Sixth Amendment and the Nexstar Entities' execution
thereof; (b) joins the foregoing Sixth Amendment for the purpose of consenting
to and being bound by the provisions thereof, (c) ratifies and confirms all of
their respective obligations and liabilities under the Loan Documents to which
any of them is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Obligations of the Borrower under the
Credit Agreement and (d) acknowledges and confirms that the liens and security
interests granted by such Guarantor or Pledgor, as applicable, pursuant to the
Loan Documents are and continue to be valid and perfected first priority liens
and security interests (subject only to Permitted Liens (as defined in the
Security Agreement)) that secure all of the Obligations on and after the date
hereof.
 

The Gurantors:




MISSION BROADCASTING, INC.




By:
/s/ Dennis P. Thatcher

Name:
Dennis P. Thatcher

Title:
President and Treasurer

 
MARSHALL BROADCASTING GROUP, INC.




By:
/s/ Pluria W. Marshall, Jr.

Name:
Pluria W. Marshall, Jr.

Title:
President and Secretary

 
NEXSTAR BROADCASTING GROUP, INC.




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
ENTERPRISE TECHNOLOGY LLC




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
LAKANA LLC
    By: Enterprise Technology LLC   Its: Sole Member




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
YASHI, INC.




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
 
 
[Signature Page to Sixth Amendment to Fifth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

 
 

The Pledgors:


 
 


/s/ Nancie Smith

Nancie Smith


 
 
/s/ Dennis P. Thatcher

Dennis P. Thatcher

 
 

/s/ Pluria W. Marshall, Jr.

Pluria W. Marshall, Jr.





[Signature Page to Sixth Amendment to Fifth Amended and Restated Credit
Agreement]
 